Citation Nr: 1236283	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-32 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge in August 2012 at the RO.  A transcript of the hearing is included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for headaches and depression, to include as secondary to headaches.  

Service treatment records (STRs) include multiple complaints of headaches.  A June 1974 enlistment medical history report is negative for complaints of frequent headaches.  A September 1975 STR reported headaches secondary to sinusitis or possible chronic infection.  A June 1977 STR reported cluster headaches.  A June 1977 separation medical history report is positive for complaints of frequent headaches.  The examiner noted a two year history of severe right sided temporal headaches. 

Post-service complaints of headaches are contained in multiple VA progress notes dated between March 2006 and December 2011.  In May 2008 the Veteran underwent a VA examination to determine the nature and etiology of his claimed headaches.  The examiner noted the Veteran was a poor historian but it seemed his current headaches are related to muscle contraction.  The examiner went on to state it would be speculation to determine if these headaches are the same as those that occurred in the military service 30 years prior. 

As to date, no etiology has been given as to whether the Veteran's current headaches are related to service or in-service complaints of headaches.  The Board finds that the evidence currently of record is insufficient to resolve the claim, and that a further medical examination and opinion in connection with this claim is warranted.

In view of the foregoing, the Veteran should be afforded a new VA examination with a new VA examiner to determine the nature and etiology of the Veteran's headaches.  38 C.F.R. § 3.159(c)(4).

The Veteran is also claiming service connection for depression.  VA progress notes dated from March 2006 to December 2011 include ongoing complaints of depression which seem to be related to family stressors including the loss of his young daughter.  At no time has the Veteran expressed depression over military events or continuing since his active duty service.  However, during his August 2012 hearing, the Veteran's wife expressed her belief that the Veteran's headaches were either causing or aggravating his depression.  Thus, the RO's determination on the claim for service connection for headaches could impact upon the claim for a service connection for depression to include as secondary to headaches; as such, the claim for service connection for depression is inextricably intertwined with the claim being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Consequently, appellate consideration of the claim for a service connection for depression would be premature at this juncture and as such, holding this matter in abeyance is warranted.

Notwithstanding, it is noted that the Veteran has not been afforded a VA examination to determine the etiology of his diagnosed depression.  If the RO finds the Veteran's headaches are related to service, then the Veteran should be afforded a VA examination for an opinion as to the etiology of his depression and whether his headaches cause or worsen his depression.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA and private medical treatment received by the Veteran through March 2008.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims which also contains VA progress notes dated through December 2011.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature, severity, and etiology of the Veteran's headaches.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran, and the clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's headaches are etiologically related to the Veteran's diagnosis of headaches during service or to any other injury or illness incurred during service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the diagnoses and positive nexus findings expressed in the Veteran's VA treatment records), relevant findings on examination and from the Veteran's stated history, and applicable medical principles.  If the examiner finds that an etiology opinion cannot be provided without resort to speculation due to limitations of knowledge in the medical community at large, the examiner must identify the facts that cannot be determined, what additional information is necessary to render an appropriate opinion.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

3.  If service connection for headaches is established, then the RO should schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not that the Veteran's depression is caused or aggravated by the Veteran's depression.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran, and the clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's depression is caused by his headaches, or in the alternative, whether the depression has been permanently aggravated by the Veteran's headaches beyond the normal progress of the disorder.

4.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claims of entitlement to service connection for depression and headaches should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



